 DEC)( ISIONS OF NA IIONAL LABOR RELATIONS BOARDBarbara Clark and Benjamin L. Clark, d/b/a StarGrocery Company and d/b/a Star Super Duper andAmalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, Food & Allied Work-ers, District Union Local 346 and Retail Clerks In-ternational Association, AFL-CIO, Retail ClerksUnion, Local No. 1059. Cases 8--CA 9269 and 8CA -9277Jul_ 24. 1978DECISION AN[) ORDERBY MEMBERS PEN I I () MURPI'HY, ANI) TRI SI)AI IUpon charges filed on June 30, 1975, and July 1,1975, by Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL CIO. Food & Al-lied Workers, District Union Local 346, herein calledthe Meat Cutters Union, and Retail Clerks Interna-tional Association, AFL ('IO. Retail Clerks Union.,Local No. 1059. herein called the Retail ClerksUnion, and duly served on Barbara ('lark and Benja-min L. Clark d/b/a Star Grocery Compan? andd/b/a Star Super Duper, herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region 8,issued an order consolidating cases, consolidatedcomplaint, and notice of hearing on August 26. 1975,against Respondent, alleging in substance that Re-spondent has engaged in and is engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended, byrefusing to meet and bargain with the Unions regard-ing the effects of the closing of its Newark, Ohio,facility on or about April 25, 1975. On November 11,1975, the Regional Director for Region 8 approvedsettlement agreements executed by the parties in theinstant cases. Subsequently, on August 5. 1977. theActing Regional Director for Region 8 withdrew ap-proval of, and vacated, the settlement agreements,and reinstated the charges. Thereafter, on August 8.1977, an order consolidating cases, consolidatedcomplaint, and notice of hearing, herein called thesecond consolidated complaint, based upon saidcharges, was issued by the Acting Regional Directorfor Region 8. Copies of the charges, the second con-solidated complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding. Respondent failed to filean answer to the second consolidated complaint.On December 12, 1977. counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 27,1977, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the Notice To Show Causeentitled "Memorandum Contra to General Counsel'sMotion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions. Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.I'he respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegations in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heis without knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.I'he second consolidated complaint and notice ofhearing served on Respondent herein specificallystated that unless an answer to the complaint wasfiled within 10 days of service thereof "all of the alle-gations in the Consolidated Complaint shall bedeemed to be admitted to be true and may be sofound by the Board." Respondent, despite requeststo do so, failed to file an answer within 10 days of theservice of the complaint. On January 11, 1978, Re-spondent filed a response to the Notice To ShowCause in which it did not offer any reasons for itsfailure to file an answer. As no good cause has beenshown for Respondent's failure to file a timely an-swer, the allegations of the complaint are deemed ad-mitted and are found to be true.In its response to the Notice lo Show Cause, Re-spondent admits in part and denies in part the allega-tions in the complaint and alleges, inter alia, that "abargain was reached as to the amount due and owingby the Respondent." Respondent, however, has of-237 NLRB No. 570 STAR GROCERY COMPANYfered no evidence in support of this naked asser-tion.'We therefore find that Respondent has not dem-onstrated that there are substantial and material is-sues of fact which warrant a hearing. Accordingly,we shall grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS (F FA(cI THE BUSINESS OF RESPONDEN1At all times material herein. Respondent. BarbaraClark and Benjamin L. Clark, partners doing busi-ness under the names of Star Grocery Companyd/b/a Star Super Duper. has been engaged in theoperation of a retail grocery store located at 349Main Street, Newark, Ohio. During the year 1974. inthe course and conduct of its business, Respondentreceived gross revenues in excess of $500,000 and re-ceived goods valued in excess of $50,000 directlyfrom points located outside the State of Ohio. andRespondent is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. We find,on the basis of the foregoing, that it will effectuatethe policies of the Act to assert jurisdiction herein.II1 THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Food & AlliedWorkers, District Union Local 346, and RetailClerks International Association, AFL-CIO. RetailClerks Union, Local No. 1059, are labor organiza-tions within the meaning of Section 2(5) of the Act.111 THE UtNFAIR LABOR PRAC('ICESThe 8(a)(5) ViolationThe following employees of Respondent at itsNewark, Ohio, facility constitute a unit appropriateFurthermore. it is unclear as to what this asserted "bargain" refers Re-spondent has not submitted an! evidence sholming an agreement with theUnions concerning the effects of its store closure and. In its response to theNotice To Show Cause. Respondent specifically argues that the "failure toreach an agreement" is not an unfair labor practice. We further note thatthe unfair labor practice charges filed bs the respectpie Unions alleged. interala, that Respondent had failed to respond to requests made hb unionrepresentatives for "payment of amounts due the employees pursuant to theterms of a Collective Bargaining Agreement'' Additionalls. Retail (Clerksalleged that Respondent failed to compl, tith certain agreements reachedin settling the grievances of two emplosees These allegations. howeserwere not included in either the original or second consi,lidated complaintWe shall lease to the compliance stage oif this proceedin: the mailer, raisedbh Respondent.for collective-bargaining purposes within the mean-ing of Section 9(b) of the Act:All meat department employees, excluding allprofessional employees, guards, supervisors asdefined in the Act, and all other employees.The following employees of Respondent at itsNewark. Ohio, facility also constitute a unit appro-priate for collective-bargaining purposes within themeaning of Section 9(b) of the Act:All employees except the store manager, assis-tant store manager, one confidential employee,and all employees working exclusively in a dis-tinct and separate meat department.At all times material herein, and continuing todate, the Meat Cutters Union and the Retail ClerksUnion, respectively, have been, and are now, by vir-tue of Section 9(a) of the Act, the exclusiverepresentatives for all the employees in the above-described separate units for purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.On or about April 25, 1975, Respondent closed itsNewark, Ohio, facility. Thereafter, Respondent re-fused to bargain collectively with the Unions regard-ing the effects on unit employees of its closing of theNewark facility. Following the approval of the settle-ment agreements by the Regional Director for Re-gion 8. the Unions and Respondent held several col-lective-bargaining sessions in or about January 1976and at various times thereafter regarding the effectson unit employees of the closing of the facility. At acritical point in the negotiations in late January orearly February, however, Respondent removed itsprincipal representative in the negotiations and re-placed him with a representative who was unfamiliarwith, and uninformed of, the status of the negotia-tions, and on or about April 23, 1976, and on orabout April 26, 1976, Respondent's principal repre-sentative at that point in the negotiations informedthe Unions that he had no authority to agree to any-thing without obtaining Respondent's approval. Fi-nally, commencing on or about April 26, 1976, and atall times material thereafter, Respondent did refuse,and continues to refuse, to meet and confer with theUnion regarding the effects of the closure.Accordingly, we find that since on or about April25, 1975, Respondent did refuse and continues to re-fuse to bargain collectively with the Unions as theexclusive representatives of the employees in the ap-propriate units, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECTS OF IHE UNFAIR LABOR PRAC Il(IS I PONCOMMERC EThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V TIHE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.As a result of Respondent's unlawful failure tobargain about the effects of the closure of its facility,Respondent's employees were denied an opportunityto bargain through their collective-bargaining repre-sentatives at a time when such bargaining wouldhave been meaningful and a measure of balancedbargaining power existed. Meaningful bargainingcannot be assured until some measure of economicstrength is restored to the Union. A bargaining order,therefore, cannot serve as an adequate remedy forthe unfair labor practices committed.Accordingly, we deem it necessary, in order to ef-fectuate the purposes of the Act, to require Respon-dent to bargain with the Unions concerning the ef-fects of the closure of its Newark, Ohio, facility on itsunit employees, and shall include in our Order a lim-ited backpay requirement 2 designed both to makewhole the employees for losses suffered as a result ofthe violation and to recreate in some practicablemanner a situation in which the parties' bargainingposition is not entirely devoid of economic conse-quences for Respondent. We shall do so in this caseby requiring Respondent to pay backpay to its em-ployees in a manner similar to that required in 7irans-marine Navigation Corporation, and it.s Subsidiarl. In-ternational Terminals, Inc., 170 NLRB 389 (i968).Thus, Respondent shall pay employees backpay atthe rate of their normal wages when last in Respon-dent's employ from 5 days after the date of this Deci-sion and Order until the occurrence of the earliest ofthe following conditions: (I) the date Respondentbargains to agreement with the Unions on those sub-2 We have indicated that backpay orders are an appropriate means ofremedying 8(a)(5) violations of the type involved herein even where suchviolations are unaccompanied by a discriminatory discontinuance of opera-tions. Cf. Royal Plating and Polishing Co( Ir., 148 NI RB 545, 548 (19641jects pertaining to the effects of the closure of itsfacility on unit employees: (2) a bona fide impasse inbargaining; (3) the failure of the Unions to requestbargaining within 5 days of this Decision and Order,or to commence negotiations within 5 days of Re-spondent's notice of its desire to bargain with theUnions: or (4) the subsequent failure of the Unionsto bargain in good faith: but in no event shall thesum paid to any of these employees exceed theamount he would have earned as wages from on orabout April 25, 1975, the date on which Respondentclosed its facility, to the time he secured equivalentemployment elsewhere, or the date on which Re-spondent shall have offered to bargain, whicheveroccurs sooner: provided. however, that in no eventshall this sum be less than these employees wouldhave earned for a 2-week period at the rate of theirnormal wages when last in Respondent's employ.3Fi-nally, we shall require Respondent to mail appropri-ate notices to each of the Unions and the unit em-ployees.C(ON(L SIONS OF LAWI. Barbara Clark and Benjamin L. Clark, d/b/aStar Grocery' Company and d/b/a Star Super Duper,is an emplover engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Food & AlliedWorkers, District Union Local 346, and RetailClerks International Association, AFL-CIO, RetailClerks Union, Local No. 1059, are labor organiza-tions within the meaning of Section 2(5) of the Act.3. All meat department employees, excluding allprofessional employees, guards, supervisors as de-fined in the Act, and all other employees constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.All employees except the store manager, assistantstore manager, one confidential employee, and allemployees working exclusively in a distinct and sepa-rate meat department also constitute a unit appropri-ate for the pruposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times material herein, the above-namedlabor organizations, respectively, have been the ex-clusive representatives of all employees in the afore-said appropriate units for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By the acts described in section Ill, above, Re-spondent has refused to bargain collectively with theI ratlrlans riln V al1'atHi(ol ( Prl ratirnfl, upral72 STAR GROCERY COMPANYabove-named labor organizations. as the exclusivebargaining representatives of all the employees ofRespondent in the appropriate units, and thereb\ hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 81a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained. and coerced. and isinterfering with, restraining. and coercing emploNeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act. and therebN has engaged ill and iengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Lahor Re-lations Board hereby orders that the Respondent.Barbara Clark and Benjamin L. Clark. d h a StarGrocery Company and d b a Star Super D)uper.Newark, Ohio. their agents. successors, and assigns.shall:1. Cease and desist from:(a) Refusing to bargain collectively with Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL CIO, Food & Allied Workers. Dis-trict Union Local 346. and Retail Clerks Internation-al Association, AFI-CI10. Retail Clerks ULnion.Local No. 1059, as the exclusive bargainingrepresentatives of the employees in the appropriateunits, concerning the effects on the unit emplosees ofthe closure of its Newark. Ohio, facility.(b) In any like or related manner interfering with.restraining. or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Pay the unit employees their normal wages forthe period set forth in the section of this Decisionand Order entitled "The Remedy."(b) Upon request, bargain collectively with theabove-named labor organizations as the exclusiverepresentatives of all employees in the aforesaid ap-propriate units concerning the effects on unit em-ployees of the closure of its Newark, Ohio, facilit5and reduce to writing any agreement reached as aresult of such bargaining.(c) Preserve and, upon request. make available tothe Board or its agents. for examination and copying.all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Mail copies of the attached notice marked"Appendix" ' to Amalgamated Meat Cutters andButcher Workmen of North America. AFL-CIO,(ood & Allied Workers, District Local 346. and toRetail Clerks International Association. AFL CIO.Retail C'lerks L nion. Ilocal No. 1059. and to all em-plo!ees represented b\ these labor organizations atRespondent's NNc ark. Ohio. facilit, on or aboutApril 25. 1975. Mxhen that facilit' was closed. ('opiesof said notice. on forms provided by the RegionalDirector for Region 8. after being duly signed by Re-spondent's authorized representative, shall be mailedimmediatell upon receipt thereof, as hereinaboxe di-rected.(e) Notify the Regional Director for Region 8. inwriting. within 20 da\s from the date of this Order,wshat steps the Respondent has taken to cnmply here-with.1I I(li ew.111 t}eLH th, OT)dcr I ,s cilforcd h, a ludgmnt t of a L nlled Stale,,(our[ t l\pp 1a[,. Iic J'. d, III thet ltirc rc.tAdillc Podte h Order of the\N1ilonil [I .l Rcl.lli, lr 1 iBId" 11lil reali "P.. ted Pirsuani toi a Judi-ncni I tlie 1, I Ilt.] StAtc ( otrt of \ppcails nort.irwt .in Order .of theNa1ilela] 1 J a,11 r Rotblnor, B-ard"APPENI)IXNot I( To Fi P I oi I sP)O)SII 1) Btt OR)I R ()l Ilt[N XI() iN X\l I H()R R i Xi i()ON Bo \R[)An Agenct of the UInited States GovernmentW[l atiml ot refuse to bargain collectivelyconcerning the effects on the unit employees ofthe closing of our facilits in Newark. Ohio. withAmalgamated Meat Cutters and Butcher Work-men of North America, AFL C10, Food & Al-lied Workers. District Union Local 346. and Re-tail Clerks International Association. AFL-CIO.Retail Clerks U nion, Local No. 1059, as the ex-clusive representatives of the employees in therespective bargaining units described below:All meat department employees. excluding allprofessional employees. guards. supervisors asdefined in the Act. and all other employees.All employees except the store manager. assis-tant store manager. one confidential employ-ee. and all employees working exclusively in adistinct and separate meat department.VW i i i[ sol in any like or related mannerinterfere wvith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL pay the employees in the units de-scribed above who were employed at the New-ark, Ohio, facility their normal wages for a pe-riod required by a Decision and Order of theNational Labor Relations Board.WE WILL, upon request, bargain collectivelywith the above-named Unions concerning theeffects of the closing of our facility in Newark,Ohio, upon the employees in the aforesaid ap-propriate units, and reduce to writing any agree-ment reached as a result of such bargaining.BARBARA CLARK AND BENJAMIN L CLARK.d/b/a SIAR GROCERY COMPANY AND d/b/aSIAR SUPER DUPER74